Citation Nr: 0909871	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-07 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel





INTRODUCTION

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the RO denied service connection for hearing loss and for 
tinnitus.  The Veteran filed a notice of disagreement (NOD) 
in February 2007, and the RO issued a statement of the case 
(SOC) in March 2007.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
March 2007.  In April 2008, the RO issued a supplemental SOC 
(SSOC) reflecting the continued denial of the claims on 
appeal.

As a final preliminary matter, the Board notes that, in 
February 2009, the Veteran's surviving spouse filed a claim 
for burial benefits.  As the claims file does not reflect 
that this matter has been adjudicated by the RO, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  The Veteran served on active duty from August 1944 to 
April 1947.

2.  On January 22, 2009, the RO notified the Board that the 
appellant died in December 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008). 


ORDER

The appeal is dismissed. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


